Title: To Alexander Hamilton from James Monroe, 18 July 1797
From: Monroe, James
To: Hamilton, Alexander


Phila. July 18. 1797.
Sir
I can only observe that in entering the note which bears my single signature I did not convey or mean to convey any opinion of my own, as to the faith which was due to it, but left it to stand on its own merits reserving to myself the right to judge of it, as upon any fact afterwards communicated according to its import & authenticity.
with due respect I am Sir yr. very humble servt
Jas. Monroe
